DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Status of Claims
Claim 1-4, 6, 8-9, 11-13, 15-16, and 18 are pending and under examination.
Claims 5, 7, 10, 14, and 17 have been canceled.

Response to Amendment
The amended claims received on 06/23/2022 have overcome the 112(b) and 112(d) rejections previously set forth in the Final Rejection mailed on 03/21/2022. However, based on the claim amendments, new 112(b) and 112(d) rejections have been set forth.
In view of applicants remarks and claim amendments received on 06/23/2022, the previous prior art rejection based on Sattler has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-9, 11-13, 15-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 8 line 12 recites “the pneumatic piston”.  There is insufficient antecedent basis for this term in the claims and it is unclear what applicants are intending to refer to by the pneumatic piston.  Applicants do recite “a pneumatic piston rod” in claim 8 line 7.  However, it is unclear if applicants are intending for the pneumatic piston and the pneumatic piston rod to be the same feature or if applicants are intending to recite two distinct structures.
A similar rejection is made over claims 8 and 9.

Claim 3 recites “a disengage mode”.  Claim 1 lines 13-14 also recite “a disengage mode”.  It is unclear if applicants are referring to the disengage mode of claim 1 or if applicants are attempting to define a second disengage mode. 

Claim 8 recites “The sample tube capping device of claim 7”.  However, claim 7 has been cancelled and it is unclear what claim dependency claim 8 has with respect to the claims. 

Claim 9 line 11 recites “the capper sleeve”.  There is insufficient antecedent basis for this term in the claims and it is unclear what applicants are attempting to refer to by this phrase.  Applicants do recite “a moveable capper sleeve” in claim 9 line 9.  However, it is unclear if applicants are intending for these to be the same feature or two distinct features. A similar rejection is also made over claim 18 with respect to applicants recitation of “the capper sleeve”.
Claims 11-13, 15-16, and 18 are also rejected due to their dependency from claim 9.

Claim 15 recites “the cap of the one or more caps”.  Claim 9 line 7 recites “a cap”.  It is unclear if there is only a single cap, as recited in claim 9, or if there are a plurality of caps, as recited in claim 15.  
Claim 16 is also rejected by its dependency from claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8-9, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bankuty et al. (US Patent No. 4,696,144 – hereinafter “Bankuty”), and further in view of Kronseder (US Patent No. 5,373,683 – hereinafter “Kronseder”).

Regarding claim 1, Bankuty discloses a sample tube capping device (Bankuty; fig. 1, #10, col. 4 lines 4-6) comprising: 
a vertically-oriented capper portion (Bankuty; figs. 3 & 4, slide plate 217 and side portions 218/219, col. 10 lines 5-8); 
a capper rod comprising a capper tip (Bankuty discloses capper tip 200 includes a housing 231, and a capper rod 236 has a camming plate 237 welded thereto adjacent its lower end and protrudes upwardly out of the upper end of housing 231, is rotatably mounted in housing 231 by means of bronze flange bearings 238 and 239.  Bearing 239 is carried in a cylindrical portion 240 of an end plate 241 that is fixed to the lower end of housing 231 by a plurality of bolts 242.  Bearing 238 is carried in a cylindrical portion 243 formed on housing 231; figs. 3, 4, & 8, col. 10 lines 48-64), wherein in an engage mode the capper rod is configured to push a cap engaged to the capper tip to an open end of a sample tube (Bankuty discloses upward movement of moveable capper sleep 260 causes rollers 266 and 267 carried by housing 231 of capper tip 200 to rotate the housing 231 counter-clockwise relative to shaft 236.  The movement causes the cam followers 251-253 on jaw members 244-246 of the capper tip 200 to move with respect to cam plate 237 attached to capper rod 236, which positions the cap grasper jaws 210 to engage an open end of a sample tube; figs. 4, 6, & 12, col. 12 lines 39-49.  The examiner notes that as the cap rotates around the threading on a bottle, the cap is pushed down); 
a moveable capper sleeve enveloping the capper rod (Bankuty; fig. 8, #260, col. 11 lines 46-50); 
an air cylinder comprising a pneumatic piston rod (Bankuty; figs. 3 & 4, pneumatically actuated cylinder 281 and piston rod 283, col. 12 lines 8-14); and 
a bracket securing the pneumatic piston rod and the moveable capper sleeve in a fixed position relative to one another (Bankuty; figs. 3 & 4, #285, #286, #287 – pneumatic piston rod 283 projects out of the upper end of air cylinder 281 and is provided with an aperture boss 284 at its upper end that is pivotally connected to block 285.  Block 285 is fastened to levers 286/287.  The end of each lever has a roller 289/290 that connects to collet 276 of movable capper sleeve 260; col. 12 lines 4-21), 
wherein the air cylinder and the capper rod are affixed to and stationary with respect to the vertically-oriented capper portion (Bankuty discloses capper tip 200 is rotatably supported in a support means 215, the support means 215 includes a support arm 216 bracketed to the vertically-oriented capper portion 217; fig. 3, col. 9 line 68 through col. 10 lines 1-8.  Capper tip 200 includes a housing 231, and a capper rod 236 has a camming plate 237 welded thereto adjacent its lower end and protrudes upwardly out of the upper end of housing 231, is rotatably mounted in housing 231 by means of bronze flange bearings 238 and 239.  Bearing 239 is carried in a cylindrical portion 240 of an end plate 241 that is fixed to the lower end of housing 231 by a plurality of bolts 242.  Bearing 238 is carried in a cylindrical portion 243 formed on housing 231; figs. 3, 4, & 8, col. 10 lines 48-64.  Accordingly, the capper rod 236 is affixed and stationary with respect to the vertically-oriented capper portion 217.  Bankuty also discloses the lower end of air cylinder 281 is pivotally mounted at 282 to support arm 216 of vertically-oriented capper portion 217; fig. 4, col. 12 lines 8-11), and 
wherein the pneumatic piston is configured to push the moveable capper sleeve downward to disengage the cap from the capper tip of the capper rod when a disengage mode is actuated (Bankuty discloses when piston rod 283 is retracted into cylinder 281, bracket 286/287 is pivoted downwardly, causing collet 276 and capper sleeve 260 to move down.  The downward movement of capper sleeve 260 causes rollers 266/267 carried by housing 231 of capper tip 200 to rotate housing 231 clockwise relative to capper rod 236.  The latter movement, in turn, causes the cam followers 251-253 on jaw members 244-246 of capper tip 200 to move with respect to cam plate 237 of capper rod 236 to a disengaged position; fig. 8, col. 12 lines 26-38).  
Bankuty does not disclose pushing the cap into the sample tube. However, the examiner believes that because Bankuty disengages a cap by interacting with the cap, the examiner believes that Bankuty would be capable of the reverse action of pushing/placing a cap.
Nonetheless, Kronseder teaches the analogous art of a sample tube capping device (Kronseder; fig. 4, #22, col. 7 lines 16-26) comprising a capper rod (Kronseder; fig. 4, #23, col. 7 lines 16-26), and a capping tip that engages a cap (Kronseder; fig. 5, tip end of capper rod 23 engages cap 21) wherein the cap is pushed into the sample tube (Kronseder teaches cap 32 comprising a central lug that is pushed into the sample tube; fig. 10, #33, col. 8 lines 7-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap of Bankuty to further comprise a central lug that is pushed into the sample tube, as taught by Kronseder, because Kronseder teaches the cap comprising the central lug that is pushed into the sample tube produces a snap or lock fit between the central lug and the inner edge of the opening of the sample tube (Kronseder; col. 8 lines 9-11).  The modification resulting in the capper rod being configured to push a cap engaged to the capper tip into an open end of a sample tube.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Bankuty and Kronseder both teach a sample tube capping device that secures a cap to an open end of a tube.
Note: “wherein in an engage mode the capper rod is configured to push a cap engaged to the capper tip into an open end of a sample tube” and “wherein the pneumatic piston is configured to push the moveable capper sleeve downward to disengage the cap from the capper tip of the capper rod when a disengage mode is actuated” relate to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Bankuty teaches the sample tube capping device of claim 1 above, wherein in the engage mode, the capper tip extends beyond the moveable capper sleeve to engage the cap and transport the cap from a cap track to the sample tube (Bankuty; capper tip 200 is extended vertically below the moveable capper sleeve 260 while in an engaged mode; fig. 12. Capper tip 200 engages the cap 63j from a cap track 161 and transports the cap 63j to the sample tube 105g; figs. 9-12, col. 8 lines 48-68, col. 9 lines 1-47).  

Regarding claim 3, modified Bankuty teaches the sample tube capping device of claim 2 above, wherein the moveable capper sleeve is configured to receive a downward force from the pneumatic piston rod when a disengage mode is actuated (Bankuty discloses when piston rod 283 is retracted into cylinder 281, bracket 286/287 is pivoted downwardly, causing collet 276 and capper sleeve 260 to move down.  The downward movement of capper sleeve 260 causes rollers 266/267 carried by housing 231 of capper tip 200 to rotate housing 231 clockwise relative to capper rod 236.  The latter movement, in turn, causes the cam followers 251-253 on jaw members 244-246 of capper tip 200 to move with respect to cam plate 237 of capper rod 236 to a disengaged position; fig. 8, col. 12 lines 26-38).  

Regarding claim 6, modified Bankuty teaches the sample tube capping device of claim 1 above, wherein the cap comprises multiple capping levels.  
Note: The cap is not positively recited and therefore does not further limit the structure of the sample tube capping device.  Accordingly, the number of capping levels on the cap amounts to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 8, modified Bankuty teaches the sample tube capping device of claim 7, wherein the pneumatic piston is actuated by pressurizing the air cylinder with compressed air (Bankuty; col. 12 lines 21-25).  

Regarding claim 9, Bankuty discloses a capper assembly (Bankuty; fig. 1, col. 3 lines 3-5) comprising: 
a cap receptacle portion (Bankuty discloses a cap bowl portion 60 “receives therein unoriented container caps”; col. 4 lines 30-37.  The examiner is interpreting the cap receptacle portion is the container that caps are transferred from and received into the cap bowl portion 60); 
a cap bowl portion (Bankuty; fig. 1, #60, col. 4 lines 30-32); 
a track portion (Bankuty; fig. 1, #70, col. 4 lines 43-48); and 
a vertically-oriented capper portion (Bankuty; figs. 3 & 4, slide plate 217 and side portions 218/219, col. 10 lines 5-8); 
a capper rod comprising a capper tip (Bankuty discloses capper tip 200 includes a housing 231, and a capper rod 236 has a camming plate 237 welded thereto adjacent its lower end and protrudes upwardly out of the upper end of housing 231, is rotatably mounted in housing 231 by means of bronze flange bearings 238 and 239.  Bearing 239 is carried in a cylindrical portion 240 of an end plate 241 that is fixed to the lower end of housing 231 by a plurality of bolts 242.  Bearing 238 is carried in a cylindrical portion 243 formed on housing 231; figs. 3, 4, & 8, col. 10 lines 48-64), wherein in an engage mode the capper rod is configured to push a cap engaged to the capper tip to an open end of a sample tube (Bankuty discloses upward movement of moveable capper sleep 260 causes rollers 266 and 267 carried by housing 231 of capper tip 200 to rotate the housing 231 counter-clockwise relative to shaft 236.  The movement causes the cam followers 251-253 on jaw members 244-246 of the capper tip 200 to move with respect to cam plate 237 attached to capper rod 236, which positions the cap grasper jaws 210 to engage an open end of a sample tube; figs. 4, 6, & 12, col. 12 lines 39-49.  The examiner notes that as the cap rotates around the threading on a bottle, the cap is pushed down); 
a moveable capper sleeve enveloping the capper rod (Bankuty; fig. 8, #260, col. 11 lines 46-50); 
an air cylinder comprising a pneumatic piston rod (Bankuty; figs. 3 & 4, pneumatically actuated cylinder 281 and piston rod 283, col. 12 lines 8-14); and 
a bracket securing the pneumatic piston rod and the capper sleeve in a fixed position relative to one another (Bankuty; figs. 3 & 4, #285, #286, #287 – pneumatic piston rod 283 projects out of the upper end of air cylinder 281 and is provided with an aperture boss 284 at its upper end that is pivotally connected to block 285.  Block 285 is fastened to levers 286/287.  The end of each lever has a roller 289/290 that connects to collet 276 of movable capper sleeve 260; col. 12 lines 4-21), 
wherein the air cylinder and the capper rod are affixed to and stationary with respect to the vertically-oriented capper portion (Bankuty discloses capper tip 200 is rotatably supported in a support means 215, the support means 215 includes a support arm 216 bracketed to the vertically-oriented capper portion 217; fig. 3, col. 9 line 68 through col. 10 lines 1-8.  Capper tip 200 includes a housing 231, and a capper rod 236 has a camming plate 237 welded thereto adjacent its lower end and protrudes upwardly out of the upper end of housing 231, is rotatably mounted in housing 231 by means of bronze flange bearings 238 and 239.  Bearing 239 is carried in a cylindrical portion 240 of an end plate 241 that is fixed to the lower end of housing 231 by a plurality of bolts 242.  Bearing 238 is carried in a cylindrical portion 243 formed on housing 231; figs. 3, 4, & 8, col. 10 lines 48-64.  Accordingly, the capper rod 236 is affixed and stationary with respect to the vertically-oriented capper portion 217.  Bankuty also discloses the lower end of air cylinder 281 is pivotally mounted at 282 to support arm 216 of vertically-oriented capper portion 217; fig. 4, col. 12 lines 8-11), and 
wherein the pneumatic piston is configured to push the moveable capper sleeve downward to disengage the cap from the capper tip of the capper rod when a disengage mode is actuated (Bankuty discloses when piston rod 283 is retracted into cylinder 281, bracket 286/287 is pivoted downwardly, causing collet 276 and capper sleeve 260 to move down.  The downward movement of capper sleeve 260 causes rollers 266/267 carried by housing 231 of capper tip 200 to rotate housing 231 clockwise relative to capper rod 236.  The latter movement, in turn, causes the cam followers 251-253 on jaw members 244-246 of capper tip 200 to move with respect to cam plate 237 of capper rod 236 to a disengaged position; fig. 8, col. 12 lines 26-38).  
Bankuty does not disclose pushing the cap into the sample tube. However, the examiner believes that because Bankuty disengages a cap by interacting with the cap, the examiner believes that Bankuty would be capable of the reverse action of pushing/placing a cap.
Nonetheless, Kronseder teaches the analogous art of a sample tube capping device (Kronseder; fig. 4, #22, col. 7 lines 16-26) comprising a capper rod (Kronseder; fig. 4, #23, col. 7 lines 16-26), and a capping tip that engages a cap (Kronseder; fig. 5, tip end of capper rod 23 engages cap 21) wherein the cap is pushed into the sample tube (Kronseder teaches cap 32 comprising a central lug that is pushed into the sample tube; fig. 10, #33, col. 8 lines 7-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap of Bankuty to further comprise a central lug that is pushed into the sample tube, as taught by Kronseder, because Kronseder teaches the cap comprising the central lug that is pushed into the sample tube produces a snap or lock fit between the central lug and the inner edge of the opening of the sample tube (Kronseder; col. 8 lines 9-11).  The modification resulting in the capper rod being configured to push a cap engaged to the capper tip into an open end of a sample tube.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Bankuty and Kronseder both teach a sample tube capping device that secures a cap to an open end of a tube.
Note: “wherein in an engage mode the capper rod is configured to push a cap engaged to the capper tip into an open end of a sample tube” and “wherein the pneumatic piston is configured to push the moveable capper sleeve downward to disengage the cap from the capper tip of the capper rod when a disengage mode is actuated” relate to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 11, modified Bankuty teaches the capper assembly of claim 9 above, wherein the cap bowl portion is configured to receive a plurality of caps from the cap receptacle portion (Bankuty teaches the cap bowl portion 60 serves to receive therein unoriented container caps; col. 4 lines 35-37).  

Regarding claim 12, modified Bankuty teaches the capper assembly of claim 11 above, wherein the cap and each cap in the plurality of caps comprises multiple capping levels.  
Note: The cap is not positively recited and therefore does not further limit the structure of the capper assembly.  Accordingly, the number of capping levels on the cap amounts to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 13, modified Bankuty teaches the capper assembly of claim 9 above, wherein the track portion is configured to receive and transport a plurality of caps from the cap bowl portion to the vertically-oriented capper portion (Bankuty; figs. 1, 2, 3, 9-11, col. 4 lines 43-48).  

Regarding claim 15, modified Bankuty teaches the capper assembly of claim 9, wherein in the engage mode, the capper tip of the capper rod extends beyond the moveable capper sleeve to engage the cap of the one or more caps and to transport the cap from the track portion to the sample tube (Bankuty; capper tip 200 is extended vertically below the moveable capper sleeve 260 while in an engaged mode; fig. 12. Capper tip 200 engages the cap 63j from a cap track 161 and transports the cap 63j to the sample tube 105g; figs. 9-12, col. 8 lines 48-68, col. 9 lines 1-47).  

Regarding claim 16, modified Bankuty teaches the capper assembly of claim 15 above, wherein the moveable capper sleeve is configured to receive a downward force from the pneumatic piston rod when the disengage mode is actuated (Bankuty discloses when piston rod 283 is retracted into cylinder 281, bracket 286/287 is pivoted downwardly, causing collet 276 and capper sleeve 260 to move down.  The downward movement of capper sleeve 260 causes rollers 266/267 carried by housing 231 of capper tip 200 to rotate housing 231 clockwise relative to capper rod 236.  The latter movement, in turn, causes the cam followers 251-253 on jaw members 244-246 of capper tip 200 to move with respect to cam plate 237 of capper rod 236 to a disengaged position; fig. 8, col. 12 lines 26-38).  

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bankuty, in view of Kronseder, and further in view of 

Regarding claims 4 and 18, modified Bankuty teaches the sample tube capping device of claim 1 and the capper assembly of claim 9 above, having the disengage mode
Modified Bankuty does not teach the moveable capper sleeve is pushed down such that the moveable capper sleeve extends beyond and conceals the capper tip of the capper rod.  
However, Sattler discloses the analogous art of a sample tube capping device and caper assembly (Sattler; figs. 1a-1c, [0030-0031, 0060, 0069]) comprising a capper rod (Sattler; figs. 2a-c, #3, [0063]) comprising a capper tip (Sattler; figs. 2a-c, #5, [0059]) and a moveable capper sleeve enveloping the capper rod (Sattler; figs. 2a-c, # 2, [0059]).  Sattler further discloses a mode wherein the capper sleeve is pushed down such that the moveable capper sleeve extends beyond and conceals the capper tip of the capper rod (Sattler; fig. 2c, [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the capper rod, capper tip, and moveable capper sleep of modified Bankuty with the configuration of the capper rod, capper tip, and movable capper sleeve that extends beyond and conceals the capper tip, as taught by Sattler, because Sattler teaches the capper rod, capper tip, and moveable capper sleeve configured to extends beyond and conceals the capper tip releases the cap from the capping device at a desired location allowing the capping device to be used for further operations; [0067].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bankuty and Sattler both teach sample tube capping devices and capper assemblies that have disengagement modes for removing a cap from a capper tip.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 06/23/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bankuty, Kronseder, and Sattler.  The new ground of rejection does not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Choi (US Patent No. 5,095,681) discloses a capper assembly that pushes caps into a sample container with a capper rod comprising a capper tip.
Kitamoto (US 2005/0257623) discloses a sample tube capping device comprising an air cylinder that uses compressed air to drive a capper tip up and down.
Kramer et al. (US 2009/0056285) discloses a moveable capper sleeve disposed around a capper rod comprising a capper tip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798